OetoN, J.
The proceedings of administration, settlement and assignment of the estate of the respondent, represented to have been dead, when he was and is still alive, are absolutely null and void for all purposes whatsoever.
The defense set up by virtue of sec. 6, ch. 117, R. S. 1858, that the said Simmons and his grantor had been in the continual occupation and possession of the premises in question for ten years, and that such grantor entered into such possession under claim of title exclusive of any other right, and founding such claim upon the judgment of some competent cotvrt, is not available in this case.
"Whether the words “competent court,” in this section, mean a court having jurisdiction of such a class of cases, as contended by the learned counsel of the appellant, or óne.hav-ing jurisdiction of this particular case, as contended by the learned counsel of the respondent, seems to be quite immaterial; for the county court of Dodge county, or any other court, had no jurisdiction in this particular case, or in such a class of cases. There is no class of cases which embraces the administration of the estates of living persons, as if they were dead. The proceedings are void ab initio and throughout. If this case falls within any class of cases, it is a class in which no court has any right to deliberate, or render any judgment, and in which every conceivable act is an absolute nullity. • The only jurisdiction the county court has, in respect to the administration of estates, is over the estates of dead persons.
It would seem that the bare statement of such a proposition is enough, without citing authorities; but if any are necessary, those cited by the learned counsel of the respondent are amply sufficient. Jochumsen v. Suffolk Savings Bank, 3 Allen, 87; Wales v. Willard, 2 Mass., 120; Smith v. Rice, *33811 id., 507; Griffith v. Frazier, 8 Cranch, 9; Allen v. Dundas, 3 Term, 125.
In this case, the evidence shows that the grantor of the appellant Simmons did not enter into the possession of the premises, under a claim of title founded upon the judgment of the county court upon final settlement of the estate, but that he entered into such possession more than a year before he took the first step in the administration, probably claiming by descent; and therefore such possession cannot be adverse under the statute, as an entry under such judgment. Quinn v. Quinn, 27 Wis., 168.
By the Court. — The judgment of the circuit court is affirmed, with costs.